Ingersoll, V. C.
It is needless to restate the testimony. The application for injunction is based upon several grounds, which may generally be stated as follows:
1. Vibration caused by the machinery in the defendant’s building.
2. Noise of the motors used in connection with the oil burners.
3. Emission of smoke from the chimney, caused by the oil burners.
4. That water had been thrown from the windows of defendant into complainants’ property.
5. The hilarious noises, cat calls, &c., from the turkish baths.
The proof is not conclusive that the defendant’s machinery caused sufficient vibration, nor that the noise caused by the motors was of such a nature as to entitle complainants to relief. While there was proof that at times smoke was *826emitted from the chimneys, I do not find that it was of a sufficient quantity and nature to grant an injunction.
I do find, however, that the complainants are entitled to relief from the noises, made by patrons of defendants’, such as yelling, singing, cat calls, &c. This restraint must be limited, however, to the night time, as there is no sufficient testimony that noise of an objectionable nature existed during the hours of daylight.